

CAPTERRA FINANCIAL GROUP, INC.
 
AMENDED AND RESTATED 2008 EQUITY COMPENSATION PLAN
 


 
1. Purpose. The purpose of this AMENDED AND RESTATED 2008 EQUITY COMPENSATION
PLAN (the “Plan”) is to assist CAPTERRA FINANCIAL GROUP, INC., a Colorado
corporation (the “Company”) and its Related Entities (as hereinafter defined) in
attracting, motivating, retaining and rewarding high-quality executives and
other employees, officers, directors, consultants and other persons who provide
services to the Company or its Related Entities by enabling such persons to
acquire or increase a proprietary interest in the Company in order to strengthen
the mutuality of interests between such persons and the Company’s shareholders,
and providing such persons with performance incentives to expend their maximum
efforts in the creation of shareholder value.
 
2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof.
 
(a) “Award” means any Option or Restricted Stock Award granted to a Participant
under the Plan.
 
(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.
 
(c) “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.
 
(d) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act and any successor to such Rule.
 
(e) “Board” means the Company’s Board of Directors.
 
(f) “Cause” shall, with respect to any Participant have the meaning specified in
the Award Agreement. In the absence of any definition in the Award Agreement,
“Cause” shall have the equivalent meaning or the same meaning as “cause” or “for
cause” set forth in any employment, consulting, or other agreement for the
performance of services between the Participant and the Company or a Related
Entity or, in the absence of any such agreement or any such definition in such
agreement, such term shall mean (i) the failure by the Participant to perform,
in a reasonable manner, his or her duties as assigned by the Company or a
Related Entity, (ii) any violation or breach by the Participant of his or her
employment, consulting or other similar agreement with the Company or a Related
Entity, if any, (iii) any violation or breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or a Related Entity, (iv) any act by the Participant of
dishonesty or bad faith with respect to the Company or a Related Entity, [(v)
use of alcohol, drugs or other similar substances in a manner that adversely
affects the Participant’s work performance], or (vi) the commission by the
Participant of any act, misdemeanor, or crime reflecting unfavorably upon the
Participant or the Company or any Related Entity. The good faith determination
by the Committee of whether the Participant’s Continuous Service was terminated
by the Company for “Cause” shall be final and binding for all purposes
hereunder.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(g) “Change in Control” means a Change in Control as defined with related terms
in Section 9(b) of the Plan.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
 
(i) “Committee” means a committee designated by the Board to administer the
Plan; provided, however, that if the Board fails to designate a committee or if
there are no longer any members on the committee so designated by the Board,
then the Board shall serve as the Committee.
 
(j) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.
 
(k) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider. Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee, Director, Consultant or other service provider, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of Employee, Director, Consultant or
other service provider (except as otherwise provided in the Award Agreement). An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave.
 
(l) “Covered Employee” means an Eligible Person who is a “covered employee”
within the meaning of Section 162(m)(3) of the Code, or any successor provision
thereto.
 
(m) “Director” means a member of the Board or the board of directors of any
Related Entity.
 
(n) “Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.
 
(o) “Effective Date” means the effective date of the Plan, which shall be
December 4, 2008.
 
(p) “Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity. The
foregoing notwithstanding, only employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options. An Employee on leave of
absence may be considered as still in the employ of the Company or a Related
Entity for purposes of eligibility for participation in the Plan.
 
(q) “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity. The payment of a director’s fee
by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
 
(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(s) “Executive Committee” means the Executive Committee of the Board.
 
(t) “Fair Market Value” means the fair market value of Shares, Awards or other
property as determined by the Committee, acting in good faith, believes to be in
accordance with Section 409A of the Code and the Treasury Regulations
thereunder. Unless otherwise determined by the Committee, provided that such
determination shall comply with the requirements of Treasury Regulation
§1.409A-1(b)(5)(iv)(A), the Fair Market Value of a Share as of any given date
shall be the closing sale price per Share reported on a consolidated basis for
stock listed on the principal stock exchange or market on which Shares are
traded on the date as of which such value is being determined or, if there is no
sale on that date, then on the last previous day on which a sale was reported.
 
(u) “Good Reason” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Good Reason” shall have the equivalent meaning or the same meaning
as “good reason” or “for good reason” set forth in any employment, consulting or
other agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the assignment to the
Participant of any duties inconsistent in any material respect with the
Participant’s position, authority, duties or responsibilities as assigned by the
Company or a Related Entity, or any other action by the Company or a Related
Entity which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose any action not taken in
bad faith and which is remedied by the Company or a Related Entity promptly
after receipt of notice thereof given by the Participant; or (ii) any material
failure by the Company or a Related Entity to comply with its obligations to the
Participant as agreed upon, other than any failure not occurring in bad faith
and which is remedied by the Company or a Related Entity promptly after receipt
of notice thereof given by the Participant.
 
(v) “Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.
 
(w) [Reserved].
 
(x) “Incumbent Board” means the Incumbent Board as defined in Section 9(b)(ii)
of the Plan.
 
(y) “Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.
 
(z) “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.
 
(aa) “Option Proceeds” means the cash actually received by the Company for the
exercise price in connection with the exercise of Options that are exercised
after the Effective Date of the Plan, plus the maximum tax benefit that could be
realized by the Company as a result of the exercise of such Options, which tax
benefit shall be determined by multiplying (i) the amount that is deductible for
Federal income tax purposes as a result of any such option exercise (currently,
equal to the amount upon which the Participant’s withholding tax obligation is
calculated), times (ii) the maximum Federal corporate income tax rate for the
year of exercise. With respect to Options, to the extent that a Participant pays
the exercise price and/or withholding taxes with Shares, Option Proceeds shall
not be calculated with respect to the amounts so paid in Shares.
 
(bb) [Reserved].
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(cc) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
 
(dd) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.
 
(ee) “Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by Board in
which the Company or a Subsidiary holds a substantial ownership interest,
directly or indirectly.
 
(ff) “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such risks
of forfeiture and other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
 
(gg) “Restricted Stock Award” means an Award granted to a Participant under
Section 6(c) hereof.
 
(hh) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.
 
(ii) “Shareholder Approval Date” means the date on which this Plan is approved
shareholders of the Company eligible to vote in the election of directors, by a
vote sufficient to meet the requirements of Code Sections 162(m) (if applicable)
and 422, Rule 16b-3 under the Exchange Act (if applicable), applicable
requirements under the rules of any stock exchange or automated quotation system
on which the Shares may be listed on quoted, and other laws, regulations and
obligations of the Company applicable to the Plan.
 
(jj) “Shares” means the shares of common stock of the Company, par value $.001
per share, and such other securities as may be substituted (or resubstituted)
for Shares pursuant to Section 10(c) hereof.
 
(kk) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.
 
(ll) “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Related Entity or with which the Company or any Related
Entity combines.
 
3. Administration.
 
(a) Authority of the Committee. The Plan shall be administered by the Committee,
except to the extent the Board elects to administer the Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the Independent members of the Board. The Committee shall have full and final
authority, subject to and consistent with the provisions of the Plan, to select
Eligible Persons to become Participants, grant Awards, determine the type,
number and other terms and conditions of, and all other matters relating to,
Awards, prescribe Award Agreements (which need not be identical for each
Participant) and rules and regulations for the administration of the Plan,
construe and interpret the Plan and Award Agreements and correct defects, supply
omissions or reconcile inconsistencies therein, and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. In exercising any discretion granted to the
Committee under the Plan or pursuant to any Award, the Committee shall not be
required to follow past practices, act in a manner consistent with past
practices, or treat any Eligible Person or Participant in a manner consistent
with the treatment of other Eligible Persons or Participants.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(b) Manner of Exercise of Committee Authority. The Committee, and not the Board,
shall exercise sole and exclusive discretion on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act. Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its Related Entities, Participants, Beneficiaries, transferees under
Section 10(b) hereof or other persons claiming rights from or through a
Participant, and shareholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any Related Entity, or committees
thereof, the authority, subject to such terms as the Committee shall determine,
to perform such functions, including administrative functions as the Committee
may determine to the extent that such delegation will not result in the loss of
an exemption under Rule 16b-3(d)(1) for Awards granted to Participants subject
to Section 16 of the Exchange Act in respect of the Company and will not cause
Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) to fail to so qualify. The Committee may appoint agents to assist
it in administering the Plan.
 
(c) Conformance to Section 409A of the Code. If, at any time, tax advisors to
the Company determine that the terms of any outstanding Award result in
additional tax or interest to the holder under Section 409A of the Code, the
Committee shall have the authority to enter into an amendment of such Award,
consistent with this Plan, that is designed to avoid such additional tax or
interest. If any Award constitutes deferred compensation within the meaning of
Section 409A of the Code, any acceleration of the payment of such Award upon a
Change in Control as provided under this Plan shall occur only if the Change in
Control constitutes, in the good-faith determination of the Committee, a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, under Section 409A of the
Code. If any other payment under this Plan constitutes deferred compensation
within the meaning of Section 409A of the Code and if the Plan fails to satisfy
the requirements of Section 409A(a)(2), (3) or (4) of the Code with respect to
such payment, such provision shall be operated in a manner that, in the
good-faith determination of the Committee, seeks to bring the provision into
compliance with those requirements while preserving as closely as possible the
original intent of the provision.
 
(d) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.
 
4. Shares Subject to Plan.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(a) Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 10(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be 5,050,000
provided, however, that 1,500,000 shall be reserved solely for issuance to
members of the Board unless otherwise approved by the unanimous consent of the
Board. Any Shares delivered under the Plan may consist, in whole or in part, of
authorized and unissued shares or treasury shares.
 
(b) Application of Limitation to Grants of Award. No Award may be granted if the
number of Shares to be delivered in connection with such an Award or, in the
case of an Award relating to Shares but settled only in cash, the number of
Shares to which such Award relates, exceeds the number of Shares remaining
available for delivery under the Plan, minus the number of Shares deliverable in
settlement of or relating to then outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of substitute awards) and make
adjustments if the number of Shares actually delivered differs from the number
of Shares previously counted in connection with an Award.
 
(c) Availability of Shares Not Delivered under Awards and Adjustments to Limits.
 
     (i) If any Shares subject to an Award are forfeited, expire or otherwise
terminate without issuance of such Shares, or any Award is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, such Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
Awards under the Plan.
 
     (ii) In the event that any Option or other Award granted hereunder is
exercised through the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, or withholding tax liabilities
arising from such option or other award are satisfied by the tendering of Shares
(either actually or by attestation) or by the withholding of Shares by the
Company, then only the number of Shares issued net of the Shares tendered or
withheld shall be counted for purposes of determining the maximum number of
Shares available for grant under the Plan.
 
     (iii) Shares reacquired by the Company on the open market using Option
Proceeds shall be available for Awards under the Plan. The increase in Shares
available pursuant to the repurchase of Shares with Option Proceeds shall not be
greater than the amount of such proceeds divided by the Fair Market Value of a
Share on the date of exercise of the Option giving rise to such Option Proceeds.
 
     (iv) Substitute Awards shall not reduce the Shares authorized for grant
under the Plan or authorized for grant to a Participant in any period.
Additionally, in the event that a company acquired by the Company or any Related
Entity or with which the Company or any Related Entity combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for
delivery pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may, subject to the provisions of the Plan, be
used for Awards under the Plan and shall not reduce the Shares authorized for
delivery under the Plan; provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not Employees or Directors prior to such
acquisition or combination.
 
     (v) [Reserved]
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
     (vi) Notwithstanding anything in this Section 4(c) to the contrary and
solely for purposes of determining whether Shares are available for the delivery
of Incentive Stock Options, the maximum aggregate number of shares that may be
granted under this Plan shall be determined without regard to any Shares
restored pursuant to this Section 4(c) that, if taken into account, would cause
the Plan to fail the requirement under Code Section 422 that the Plan designate
a maximum aggregate number of shares that may be issued.
 
5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons.
 
6. Specific Terms of Awards.
 
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of the Participant’s Continuous Service and
terms permitting a Participant to make elections relating to his or her Award;
provided that any such election may not adjust the exercise price of the Award
or result in the deferral of compensation. Subject to the provisions of this
Section 6, the Committee shall retain full power and discretion to accelerate,
waive or modify, at any time, any term or condition of an Award that is not
mandatory under the Plan. Except in cases in which the Committee is authorized
to require other forms of consideration under the Plan, or to the extent other
forms of consideration must be paid to satisfy the requirements of Colorado law,
no consideration other than services may be required for the grant (but not the
exercise) of any Award.
 
(b) Options. The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:
 
     (i) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall not be less than 100%
of the Fair Market Value of a Share on the date of grant of the Option and shall
not, in any event, be less than the par value of a Share on the date of grant of
the Option. If an Employee owns or is deemed to own (by reason of the
attribution rules applicable under Section 424(d) of the Code) more than 10% of
the combined voting power of all classes of stock of the Company (or any parent
corporation or subsidiary corporation of the Company, as those terms are defined
in Sections 424(e) and (f) of the Code, respectively) and an Incentive Stock
Option is granted to such Employee, the exercise price of such Incentive Stock
Option (to the extent required by the Code at the time of grant) shall be no
less than 110% of the Fair Market Value a Share on the date such Incentive Stock
Option is granted.
 
    (ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which Options shall cease to
be or become exercisable following termination of Continuous Service or upon
other conditions, the methods by which the exercise price may be paid or deemed
to be paid (including in the discretion of the Committee a cashless exercise
procedure) and the form of such payment.
 
     (iii) Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code. Anything in the Plan to the contrary notwithstanding,
no term of the Plan relating to Incentive Stock Options shall be interpreted,
amended or altered, nor shall any discretion or authority granted under the Plan
be exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Section 422 of the Code, unless the Participant has first requested, or
consents to, the change that will result in such disqualification. Thus, if and
to the extent required to comply with Section 422 of the Code, Options granted
as Incentive Stock Options shall be subject to the following special terms and
conditions:
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(A) the Option shall not be exercisable more than ten years after the date such
Incentive Stock Option is granted; provided, however, that if a Participant owns
or is deemed to own (by reason of the attribution rules of Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of stock of the
Company (or any parent corporation or subsidiary corporation of the Company, as
those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and the Incentive Stock Option is granted to such Participant, the term of the
Incentive Stock Option shall be (to the extent required by the Code at the time
of the grant) for no more than five years from the date of grant;
 
(B) The aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) during any
calendar year exercisable for the first time by the Participant during any
calendar year shall not (to the extent required by the Code at the time of the
grant) exceed $100,000.
 
     (iv) Grants to Outside Directors and Executive Committee Members.
 
(A) The Company reserves the right to grant Options as follows: (1) each Outside
Director who serves as a member of the Board may receive an Option as determined
by the Committee, (2) each member of the Executive Committee who serves as a
member of the Executive Committee may receive an Option as determined by the
Committee; and (3) the person who serves as the Chairman of the Executive
Committee may receive, in addition to any Options granted pursuant to (1) and
(2) above, an Option as determined by the Committee. A Participant who serves in
more than one capacity shall be eligible for the foregoing awards applicable to
each capacity in which the individual serves. Options granted under this Section
6(b)(iv)(A) shall become exercisable in such equal installments on each of the
anniversaries of the date on which the Option is granted as may be determined by
the Committee. An Outside Director or member of the Executive Committee who
previously was an Employee shall be eligible to receive grants under this
Section 6(b)(iv)(A).
 
(B) Exercise Price. The exercise price under all Options granted to an Outside
Director or member of the Executive Committee under this Section 6(b)(iv) shall
be equal to 100% of the Fair Market Value of a Share on the date on which the
Option is granted, payable in one of the forms determined by the Committee.
 
(C) Term. All Options granted to an Outside Director or member of the Executive
Committee under this Section 6(b)(iv) shall terminate on the earliest of (a) the
10th anniversary of the date on which the Option is granted, (b) the date three
(3) months after the termination of the service of the Outside Director or
member of the Executive Committee for any reason other than death or total and
permanent Disability or (c) the date 12 months after the termination of such
service because of death or total and permanent Disability.
 
(D) Other Awards. Outside Directors and members of the Executive Committee shall
be eligible to receive any other Options or other Awards awarded by the
Committee pursuant to this Plan.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
     (v) Unless otherwise provided in any Option Agreement, the Committee may
change the terms of Options outstanding under this Plan, with respect to the
option price or the number of Shares subject to the Options, or both, when, in
the Committee’s sole discretion, such adjustments become appropriate so as to
preserve benefits under the Plan; provided, however, that any such change shall
not:
 
(i) reduce the exercise price of an Option below the Fair Market Value of the
Share subject to such Option on the date of issuance of the Option;
 
(ii) modify the Option within the meaning of Treasury Regulations §
1.409A-1(b)(5)(v)(B);
 
(iii) create a feature for the deferral of compensation that is inconsistent
with Treasury Regulations § 1.409A-1(b)(5); or
 
(iv) reduce or limit a participant’s rights or benefits under the Plan or any
award agreement.
 
(c) Restricted Stock Awards. The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:
 
     (i) Grant and Restrictions. Restricted Stock Awards shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Committee may impose, or as otherwise provided in this Plan,
covering a period of time specified by the Committee (the “Restriction Period”).
The terms of any Restricted Stock Award granted under the Plan shall be set
forth in a written Award Agreement which shall contain provisions determined by
the Committee and not inconsistent with the Plan. The restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance goals and/or future service requirements),
in such installments or otherwise, as the Committee may determine at the date of
grant. Except to the extent restricted under the terms of the Plan and any Award
Agreement relating to a Restricted Stock Award or as otherwise set forth in an
Award Agreement, a Participant granted Restricted Stock shall have all of the
rights of a shareholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee). In the absence of any mandatory
reinvestment or other requirement, dividends shall be paid no later than March
15 following the calendar year in which such dividends are declared. During the
Restriction Period, subject to Section 10(b) below, the Restricted Stock may not
be sold, transferred, pledged, hypothecated, margined or otherwise encumbered by
the Participant.
 
     (ii) Forfeiture. Except as otherwise determined by the Committee or as set
forth in an Award Agreement, upon termination of a Participant’s Continuous
Service during the applicable Restriction Period, the Participant’s Restricted
Stock that is at that time subject to a risk of forfeiture that has not lapsed
or otherwise been satisfied shall be forfeited and reacquired by the Company;
provided that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that forfeiture conditions
relating to Restricted Stock Awards shall be waived in whole or in part in the
event of terminations resulting from specified causes.
 
     (iii) Certificates for Stock. Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
     (iv) Dividends and Splits. As a condition to the grant of a Restricted
Stock Award, the Committee may require or permit a Participant to elect that any
cash dividends paid on a Share of Restricted Stock be automatically reinvested
in additional Shares of Restricted Stock or applied to the purchase of
additional Awards under the Plan. Unless otherwise determined by the Committee,
Shares distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Shares or other property have been distributed. Any Shares distributed in
connection with a stock split or stock dividend that are not subject to the
restrictions and risk of forfeiture that apply to the related Restricted Stock
shall be paid or distributed no later than March 15 following the calendar year
in which such dividends are declared.
 
     (v) Grants to Outside Directors and Executive Committee Members. The
Company reserves the right to grant an award of Restricted Stock as follows: (1)
each Outside Director who serves as a member of the Board may receive a
Restricted Stock Award as determined by the Committee, (2) each member of the
Executive Committee who serves as a member of the Executive Committee may
receive a Restricted Stock Award as determined by the Committee; and (3) the
person who serves as the Chairman of the Executive Committee may receive, in
addition to any Restricted Stock Awards granted pursuant to (1) and (2) above, a
Restricted Stock Award as determined by the Committee. A Participant who serves
in more than one capacity shall be eligible for the foregoing awards applicable
to each capacity in which the individual serves. Restricted Stock Awards granted
under this Section shall become exercisable in such equal installments on each
of the anniversaries of the date on which the Restricted Stock Award is granted
as may be determined by the Company. An Outside Director or member of the
Executive Committee who previously was an Employee shall be eligible to receive
grants under this Section.
 
(d) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law and conditioned upon the Committee obtaining
the advice of counsel that such grant is not likely to result in additional tax
and interest under Section 409A, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan. Other Stock-based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such other Stock-based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan. The Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(d) shall be purchased for such consideration (including,
without limitation, loans from the Company or a Related Entity provided that
such loans are not in violation of the Sarbanes Oxley Act of 2002, or any rule
or regulation adopted thereunder or any other applicable law) paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards or other property, as the Committee shall determine.
 
7. Certain Provisions Applicable to Awards.
 
(a) Substitute and Exchanged Awards. Awards granted under the Plan may, in the
discretion of the Committee, be granted either in substitution or exchange for,
any other Award or any award granted under another plan of the Company, any
Related Entity, or any business entity to be acquired by the Company or a
Related Entity, or any other right of a Participant to receive payment from the
Company or any Related Entity. Such substitute or exchange Awards may be granted
at any time; provided, however, that the ratio of the exercise price to the Fair
Market Value of the Shares subject to the Stock right immediately after the
substitution or exchange is no greater than the ratio of the exercise price to
the Fair Market Value of the Shares subject to the Stock right immediately
before the substitution or exchange. If an Award is granted in substitution or
exchange for another Award or award, the Committee shall require the surrender
of such other Award or award in consideration for the grant of the new Award. In
addition, Awards may be granted in lieu of cash compensation, including in lieu
of cash amounts payable under other plans of the Company or any Related Entity,
in which the value of Stock subject to the Award is equivalent in value to the
cash compensation (for example, Restricted Stock), or in which the exercise
price, grant price or purchase price of the Award in the nature of a right that
may be exercised is equal to the Fair Market Value of the underlying Stock minus
the value of the cash compensation surrendered (for example, Options granted
with an exercise price or grant price “discounted” by the amount of the cash
compensation surrendered).
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option exceed a period of ten years (or in the case of an Incentive Stock Option
such shorter term as may be required under Section 422 of the Code).
 
(c) Form and Timing of Payment Under Awards. Subject to the terms of the Plan
and any applicable Award Agreement, payments to be made by the Company or a
Related Entity upon the exercise of an Option or other Award or settlement of an
Award may be made in such forms as the Committee shall determine, including,
without limitation, cash, Shares, other Awards or other property, and may be
made in a single payment or transfer.
 
(d) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).
 
8. Code Section 162(m) Provisions.
 
(a) Covered Employees. The Committee, in its discretion, may determine at the
time an Award is granted to an Eligible Person who is, or is likely to be, as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, that the provisions of this
Section 8 shall be applicable to such Award.
 
(b) Performance Criteria. If an Award is subject to this Section 8, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be contingent upon achievement
of one or more objective performance goals. Performance goals shall be objective
and shall otherwise meet the requirements of Section 162(m) of the Code and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” One or more of the following business
criteria for the Company, on a consolidated basis, and/or for Related Entities,
or for business or geographical units of the Company and/or a Related Entity
(except with respect to the total shareholder return and earnings per share
criteria), shall be used by the Committee in establishing performance goals for
such Awards: (1) earnings per share; (2) revenues or margins; (3) cash flow; (4)
operating margin; (5) return on net assets, investment, capital, or equity; (6)
economic value added; (7) direct contribution; (8) net income; pretax earnings;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings after interest expense and before
extraordinary or special items; operating income; income before interest income
or expense, unusual items and income taxes, local, state or federal and
excluding budgeted and actual bonuses which might be paid under any ongoing
bonus plans of the Company; (9) working capital; (10) management of fixed costs
or variable costs; (11) identification or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans, including strategic mergers, acquisitions or divestitures; (12)
total shareholder return; and (13) debt reduction. Any of the above goals may be
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of companies
that are comparable to the Company. The Committee may exclude the impact of an
event or occurrence which the Committee determines should appropriately be
excluded, including without limitation (i) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(ii) an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management, or (iii) a change
in accounting standards required by generally accepted accounting principles.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(c) Performance Period; Timing For Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a Performance Period no shorter than 12 months and no longer than five
years, as specified by the Committee. Performance goals shall be established not
later than 90 days after the beginning of any Performance Period applicable to
such Performance Awards, or at such other date as may be required or permitted
for “performance-based compensation” under Code Section 162(m).
 
(d) Adjustments. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with Awards subject to this
Section 8, but may not exercise discretion to increase any such amount payable
to a Covered Employee in respect of an Award subject to this Section 8. At the
time of grant of an Award, the Committee shall specify the circumstances in
which such Awards shall be paid or forfeited in the event of termination of
Continuous Service by the Participant.
 
(e) Committee Certification. No Participant shall receive any payment under the
Plan unless the Committee has certified, by resolution or other appropriate
action in writing, that the performance criteria and any other material terms
previously established by the Committee or set forth in the Plan, have been
satisfied to the extent necessary to qualify as “performance based compensation”
under Code Section 162(m).
 
9. Change in Control.
 
(a) Effect of “Change in Control.” Subject to Section 9(a)(iv), upon the
occurrence of a “Change in Control,” as defined in Section 9(b):
 
     (i) Any Option that was not previously vested and exercisable as of the
time of the Change in Control, shall become immediately vested and exercisable,
subject to applicable restrictions set forth in Section 10(a) hereof.
 
     (ii) Any restrictions and forfeiture conditions applicable to a Restricted
Stock Award subject only to future service requirements granted under the Plan
shall lapse and such Awards shall be deemed fully vested as of the time of the
Change in Control.
 
     (iii) With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee shall determine
whether the applicable performance goals and conditions have been satisfied in
connection with the Change in Control.
 
     (iv) Notwithstanding the foregoing, if in the event of a Change in Control
the successor company assumes or substitutes for an Option or Restricted Stock
Award, then each outstanding Option or Restricted Stock Award shall not be
accelerated as described in Sections 9(a)(i), (ii) and (iii). For the purposes
of this Section 9(a)(iv), an Option or Restricted Stock Award shall be
considered assumed or substituted for if following the Change in Control the
award confers the right to purchase or receive, for each Share subject to the
Option or Restricted Stock Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of an Option or Restricted Stock Award for each Share subject thereto,
will be solely common stock of the successor company or its parent or subsidiary
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee. Any assumption or substitution of an Option pursuant to
this Section 9(a)(iv) shall be designed to meet the requirements of Treas. Reg.
§ 1.409A-1(b)(5)(v)(D).
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(b) Definition of “Change in Control.” Unless otherwise specified in an Award
Agreement, a “Change in Control” shall mean the occurrence of any of the
following:
 
     (i) The acquisition by any Person of Beneficial Ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities) (the foregoing Beneficial Ownership hereinafter being referred to as
a “Controlling Interest”); provided, however, that for purposes of this Section
9(b), the following acquisitions shall not constitute or result in a Change of
Control: (v) any acquisition directly from the Company; (w) any acquisition by
the Company; (x) any acquisition by any Person that as of the Effective Date
owns Beneficial Ownership of a Controlling Interest or any acquisition of any
common shares by BOCO Investments, LLC or GDBA Investments, LLLP;(y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (z) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) below; or
 
     (ii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) individuals and
entities who were the Beneficial Owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination or any Person that as
of the Effective Date owns Beneficial Ownership of a Controlling Interest)
beneficially owns, directly or indirectly, fifty percent (50%) or more of the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; or
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
     (iv) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
 
10. General Provisions.
 
(a) Compliance With Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Shares or other Company securities are listed or quoted, or compliance
with any other obligation of the Company, as the Committee, may consider
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Shares or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations.
 
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options) may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such Award
Agreement. A Beneficiary, transferee, or other person claiming any rights under
the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee.
 
(c) Adjustments. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company, then the Committee shall, in such
manner as it deems equitable, substitute, exchange or adjust any or all of (A)
the number and kind of Shares which may be delivered in connection with Awards
granted thereafter, (B) the number and kind of Shares by which annual per-person
Award limitations are measured under Section 5 hereof, (C) the number and kind
of Shares subject to or deliverable in respect of outstanding Awards and (D) the
exercise price, grant price or purchase price relating to any Award and/or make
provision for payment of cash or other property in respect of any outstanding
Award; provided, however, that the ratio of the exercise price to the Fair
Market Value of the Shares subject to the Stock right immediately after the
substitution, exchange or adjustment is no greater than the ratio of the
exercise price to the Fair Market Value of the Shares subject to the Stock right
immediately before the substitution, exchange or adjustment.
 
(d) Taxes. The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(e) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of shareholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3 or Code Section
162(m)) or the rules of any stock exchange or automated quotation system on
which the Shares may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit other such changes to the Plan to
shareholders for approval; provided that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any previously granted and outstanding Award. The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue or terminate any Award theretofore granted and any Award Agreement
relating thereto, except as otherwise provided in the Plan; provided that,
without the consent of an affected Participant, no such Committee or the Board
action may materially and adversely affect the rights of such Participant under
such Award.
 
(f) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Related Entity; (ii) interfering in any
way with the right of the Company or a Related Entity to terminate any Eligible
Person’s or Participant’s Continuous Service at any time, (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and Employees, or (iv)
conferring on a Participant any of the rights of a shareholder of the Company
unless and until the Participant is duly issued or transferred Shares in
accordance with the terms of an Award.
 
(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant or obligation to deliver Shares pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Shares, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant. The trustee of such trusts may be authorized to dispose of trust
assets and reinvest the proceeds in alternative investments, subject to such
terms and conditions as the Committee may specify and in accordance with
applicable law.
 
(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Section
162(m) of the Code.
 
(i) Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
(j) Section 409A of the Code. The Plan shall be administered, operated, and
interpreted such that all Awards granted hereunder are not considered deferred
compensation subject to Section 409A of the Code and the Committee shall have
the discretion, subject to the written consent of an affected Participant, to
modify or amend any Award granted hereunder and any Award Agreement (and may do
so retroactively); provided that any such modification or amendment is necessary
to cause such Award to be exempt from Section 409A of the Code and does not
materially and adversely affect the rights of such affected Participant.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(k) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award Agreement shall be determined in
accordance with the laws of the State of Colorado without giving effect to
principles of conflict of laws, and applicable federal law.
 
(l) Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and sub-plans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Subsidiaries may operate to assure the viability of the benefits from Awards
granted to Participants performing services in such countries and to meet the
objectives of the Plan.
 
(m) Plan Effective Date and Shareholder Approval; Termination of Plan. The Plan
shall become effective on the Effective Date, subject to subsequent approval,
within 12 months of its adoption by the Board, by shareholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Code Sections 162(m) (if applicable) and 422, Rule 16b-3 under
the Exchange Act (if applicable), applicable requirements under the rules of any
stock exchange or automated quotation system on which the Shares may be listed
or quoted, and other laws, regulations, and obligations of the Company
applicable to the Plan. Awards may be granted subject to shareholder approval,
but may not be exercised or otherwise settled in the event the shareholder
approval is not obtained. The Plan shall terminate at the earliest of (a) such
time as no Shares remain available for issuance under the Plan, (b) termination
of this Plan by the Board, or (c) the tenth anniversary of the Effective Date.
Awards outstanding upon expiration of the Plan shall remain in effect until they
have been exercised or terminated, or have expired.
 



 
16

--------------------------------------------------------------------------------

 
